Title: From John Quincy Adams to Abigail Smith Adams, 21 September 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 50.
St: Petersburg 21. September 1813.

This day two Months have elapsed since Mr Gallatin and Mr Bayard arrived and delivered to me your favours of 5 and 23 April—Nothing later from you has yet come to hand.—Very shortly after their arrival, the ship Hannibal, belonging to Mr Astor of New-York arrived at Gothenburg—This vessel was furnished with a British licence with a permission even to bring a Cargo, and to carry one back in return—all in Consideration of a passenger whom she conveyed to Europe—The passenger was General Moreau—She sailed from New-York the 22d: of June, and he landed at Gothenburg the 25th: of July—One of his fellow passengers who had a special charge to accompany him, wrote a letter to a friend here, which I have heard read, expressing an opinion that the voyage had been so short and prosperous, by the particular smiles of Providence upon the purpose for which he came—From Gothenburg General Moreau, crossed the Baltic, and landed at Stralsund, where he had an affecting interview with the Crown Prince of Sweden, another French General now commanding an army against France—General Moreau then proceeded to the Emperor Alexander’s Head-Quarters, and arrived at Prague, precisely at the moment, when the two Emperors of Russia, and of Austria, were meeting to commence the Campaign of the new Coalition against Napoleon—This was the 15th: of August.—The 16th: was the day upon which the Armistice was to terminate; and on the 10th: the Austrian declaration of War against France had been delivered to the French Ambassador at Prague.—On the 17th: hostilities were to commence—General Moreau entered the Russian service, and was appointed first Aid de Camp General to the Emperor Alexander—on the 22d: he wrote from the Emperor’s Head-Quarters a letter, which I have read. It said that he had come to fight against Bonaparte, and that he should do it without the slightest repugnance—That if he contributed to the overthrow of Bonaparte he should have the thanks of France as well as of the rest of Europe—That if the Coalition had destroyed Robespierre, France would have thanked them for it—That the Banner is of little consequence when a man succeeds—Three days afterwards the allied Austrian Russian and Prussian main Army, invaded Saxony from Bohemia, and on the 26th of August they were at the gates of Dresden—On the 27th: Napoleon with 100,000 men went out from Dresden and gave them Battle—A Cannon-Ball took both the feet of General Moreau from under him, and shattered both his legs so that on the same day he was obliged to undergo the amputation of them both.—The movements of the armies made it necessary to remove him in this Condition to Töplitz, where he died on the 2d: of this Month, greatly regretted by the Sovereign to whom his services had just been devoted, and at whose side he fell.
He was in arms against his native Country—Although I do not subscribe to the British doctrine of unalienable allegiance in the extent to which they wish to drive it in their disputes and Wars with us, I do consider that very great and weighty causes are essential to justify a Man for bearing arms against his native Country—That there were causes sufficient for his justification is to say the least extremely questionable—He probably was not formally bound in Allegiance to Napoleon, and might perhaps have cause of complaint against his Country—But from the time of his first participation in the intrigues to restore the Bourbons in 1795 and his accusation of Pichegru, with whom he had been concerned in them, I have always considered him as a man who thought success the only standard of virtue—This is always the maxim of wavering, unsteady characters—It is a principle in itself so loose and unsettled that it almost always finishes by betraying those who confide in it—Moreau has often been heard to declare that he never would take up arms against France—He had declined proposals previously made to him, when the prospect of success was not so bright—With the change of his Country’s Fortune, his aversion to fight against her disappears—He comes five thousand Miles to join the standard of her Enemies; and one of the first Cannon-Balls that is fired, sends him to his Account, a memorable warning to others not to judge of the moral merit of the Banner, by success.—Eight days after he was dead a long and elaborate article in the Gazette of this City assured the world that Providence, had preserved the life of Moreau through thousands of dangers, in Battles, through conspiracies, amidst plagues, and over Oceans, to make him the instrument of some great and extraordinary purpose of beneficence to mankind.
Providence did not intend to make him any longer the instrument of any purpose, either merciful or afflictive—But it has manifested in the most unequivocal manner the intention of turning the tide of success.—If success were the standard of excellence what mortal since the Creation of the world, had for a compass of twenty years such signal proofs of the favour of Providence as Napoleon—He too fancied himself more than mortal—He dreamt that he was the dispenser of destiny to mankind—It would seem that even yet he has not awaked from his dream—He left one immense army to fatten the region kites of Russia, and another is now perishing under his hands, by the sword of his Enemies and by famine—All Europe is now conjured against him—His inflexible Spirit has bid defiance to Austria, in addition to all those he had before—But his means of resistance are sinking under him, and since the renewal of the War he has been defeated in almost every quarter—His armies are disheartened—He is surrounded with disaffection and treachery—His Enemies are flushed with success; embittered by the remembrance of former losses and struggling with desperation for their own existence—“What is it, (says the Son of Sirach) if one be highly famed? yet is it known that he is but a man; neither may he contend with him that is mightier than he.”
Mr Gallatin and Mr Bayard are still here;—waiting for a definitive answer from England, whether the British Government will treat under the Russian Mediation or not—In the mean time the Accounts from America leave them in suspense and under an uncertainty whether the Senate have confirmed the nominations to this Commission. The news which we receive respecting the progress of the War, is less favourable than we had anticipated, and we hear of the opposition from Massachusetts in all its vehemence—I approve much of your principle never to despond, and hope for an improving futurity—By the blessing of God we are in tolerable health—Charles goes regularly to school, and improves in his writing as fast as I can expect.
Remember me dutifully to my father, and affectionately to my children—I have lately written to them all, and hope to have the opportunity of writing soon again—Untill which I remain, as ever, affectionately your’s
A.